           Case 5:03-cr-40053-JAR Document 443 Filed 08/10/20 Page 1 of 14




                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

 UNITED STATES OF AMERICA,

               Plaintiff,

               v.                                          Case No. 5:03-40053-JAR-1

 NORMAN A. PARADA,

               Defendant.



                                 MEMORANDUM AND ORDER

       This matter is before the Court on Defendant Norman A. Parada’s Motion for

Compassionate Release (Doc. 436) under section 3582(c) of the First Step Act (“FSA”). Parada,

who reportedly tested positive for COVID-19 on May 8, 2020, seeks release on grounds that the

virus presents a serious risk to his health and the Bureau of Prisons (“BOP”) has not taken

adequate steps to protect inmates in its custody. The government opposes Parada’s motion. For

the reasons set forth in detail below, the Court denies Parada’s motion.

I.     Background

       On May 21, 2003, Parada and three others were indicted for: (1) possession with intent to

distribute 100 grams or more of PCP; and (2) conspiracy to distribute 100 grams or more of

PCP.1 A jury convicted Parada on both charges on November 26, 2003, and he was

subsequently sentenced to a controlling 405-month term of imprisonment.2 On June 17, 2005,




       1
           Doc. 1.
       2
           Doc. 138.




                                                1
           Case 5:03-cr-40053-JAR Document 443 Filed 08/10/20 Page 2 of 14




the United States Court of Appeals for the Tenth Circuit reversed Parada’s convictions based on

an evidentiary error and remanded the case for a new trial.3

       Following his second trial, Parada was again convicted by a jury on both counts.4 Parada

was sentenced to two controlling terms of 405-months’ imprisonment to be served concurrently.5

Parada appealed to the Tenth Circuit, and that court affirmed his conviction on August 29, 2009.6

Parada filed a petition for a writ of certiorari with the United States Supreme Court, which was

denied on May 24, 2010.7

       Parada then filed a motion for relief under 28 U.S.C. § 2255 based on allegations of

ineffective assistance of counsel. This Court denied his motion,8 and the Tenth Circuit declined

to issue a certificate of appealability.9 Since then, Parada has filed three separate motions for

authorization to file a successive § 2255 motion, each of which the Tenth Circuit has denied.

       On January 23, 2015, this Court reduced Parada’s sentence from a 405-month controlling

term of imprisonment to a 327-month term of imprisonment based on a retroactive change in

sentencing laws and resulting amended offense level.10 Then, on June 13, 2016, Parada filed

another motion for relief under § 2255 without seeking prior authorization from the Tenth

Circuit.11 This Court dismissed that § 2255 motion as an unauthorized successive motion.12



       3
           United States v. McNeill, 136 F. App’x 153 (10th Cir. 2005).
       4
           Doc. 309.
       5
           Doc. 347.
       6
           United States v. Parada, 577 F.3d 1275 (10th Cir. 2009).
       7
           Docs. 371, 372.
       8
           Doc. 412, 419.
       9
           United States v. Parada, 555 F. App’x 763 (10th Cir. 2014).
       10
            Doc 422.
       11
            Doc. 426.
       12
            Doc. 433.




                                                          2
          Case 5:03-cr-40053-JAR Document 443 Filed 08/10/20 Page 3 of 14




         Parada is currently serving his sentence at Federal Correction Institution (“FCI”)

Lompoc in California. He is forty-two years old and his projected release date from the BOP is

June 27, 2026. As of August 6, 2020, the BOP reports that FCI Lompoc has 827 inmates who

have tested positive for COVID-19.13 The BOP further reports that 1,057 tests have been

completed and no tests are pending.

         On May 26, 2020, Parada filed a pro se motion for compassionate release pursuant to 18

U.S.C. § 3582(c)(1)(A). In support of his motion, Parada states that he suffers from kidney

disease, intestinal and bladder issues, migraines, post-traumatic stress disorder (“PTSD”),

blindness in one eye, and the presence of the sickle cell gene.14 Parada reportedly tested positive

for COVID-19 on May 8, 2020. He states that the BOP has not taken sufficient care to mitigate

the spread of COVID-19 within FCI Lompoc, nor provide the necessary care to those who

contract the virus. Parada requests the Court reduce his term of imprisonment to time served.

With his motion, Parada includes a yet-unverified release plan, indicating he would reside with

his step-sister and her family in Wilmington, California.15

         The government opposes Parada’s motion, contending that he has failed to exhaust his

administrative remedies and that, even if he had, the sentencing factors set out in 18 U.S.C.

§ 3553(a) weigh against granting release.

         Under Standing Order 19-1, the Federal Public Defender (“FPD”) has been appointed to

represent indigent defendants who may qualify to seek compassionate release under section



         13
           Federal Bureau of Prisons, COVID-19 Coronavirus: COVID-19 Cases, https://www.bop.gov/coronavirus/
index.jsp (last accessed August 08, 2020).
         14
              Doc. 436.
         15
           The United States Probation Office has informed the Court that the Central District of Los Angeles has
suspended investigations of release plans due to the number of pandemic-related motions for compassionate release
and thus, as of the date of this Order, it has unable to verify Parada’s proposed plan to reside with his step-sister.




                                                          3
          Case 5:03-cr-40053-JAR Document 443 Filed 08/10/20 Page 4 of 14




603(b) of the First Step Act. That Order was supplemented by Administrative Order 20-8, which

established procedures to address motions brought on grounds related to the COVID-19

pandemic. Under that Order, the FPD must notify the Court within fifteen days of filing of any

pro se compassionate release motion whether it intends to enter an appearance on behalf of the

defendant or seek additional time to make such a determination. The FPD entered its appearance

on June 5, 2020 and filed supplemental materials to Parada’s pro se motion on July 10 and July

24, 2020.

II.     Legal Standards

        “[I]t is well-settled that ‘[a] district court is authorized to modify a [d]efendant’s sentence

only in specified instances where Congress has expressly granted the court jurisdiction to do

so.’”16 Section 3582(c) permits a court to modify a term of imprisonment for compassionate

release only if certain exceptions apply. Until recently, these exceptions required the BOP to

move on a defendant’s behalf. In 2018, however, the FSA modified the compassionate release

statute, permitting a defendant to bring his own motion for relief.17 Since then, a defendant may

bring a motion for compassionate release from custody only if he “has fully exhausted all

administrative rights to appeal a failure of the [BOP] to bring a motion on [his] behalf or the

lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier.”18 Unless a defendant meets this exhaustion requirement, the court lacks

jurisdiction to modify the sentence or grant relief.19



        16
           United States v. White, 765 F.3d 1240, 1244 (10th Cir. 2014) (quoting United States v. Blackwell, 81 F.3d
945, 947 (10th Cir. 1996)).
        17
             First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018).
        18
             18 U.S.C. § 3582(c)(1)(A).
         19
            United States v. Johnson, 766 F. App’x 648, 650 (10th Cir. 2019) (holding that without an express
statutory authorization, a court lacks jurisdiction to modify a sentence).




                                                           4
          Case 5:03-cr-40053-JAR Document 443 Filed 08/10/20 Page 5 of 14




        Where a defendant has satisfied the exhaustion requirement, a court may reduce the

defendant’s sentence, after considering the factors set forth in 18 U.S.C. § 3553(a) to the extent

they are applicable, if the court determines: (1) “extraordinary and compelling reasons warrant

such a reduction”; or (2) “the defendant is at least 70 years of age, has served at least 30 years in

prison, pursuant to a sentence imposed under section 3559(c) . . . and a determination has been

made by the Director of the [BOP] that the defendant is not a danger to the safety of any other

person or the community.”20 In addition, a court must ensure that any reduction in a defendant’s

sentence under this statute is “consistent with applicable policy statements issued by the

Sentencing Commission.”21

        The FSA does not itself define what constitutes “extraordinary and compelling reasons”

to justify a reduction in sentence. 28 U.S.C. § 994(t) provides that “[t]he [Sentencing]

Commission, in promulgating general policy statements regarding the sentencing modification

provisions in section 3582(c)(a)(A) of title 18, shall describe what should be considered

extraordinary and compelling reasons for sentence reduction, including the criterial to be applied

and a list of specific examples.” That policy statement is found at U.S.S.G. § 1B1.13.

        The Sentencing Commission’s comments to § 1B1.13 set forth four circumstances under

which extraordinary and compelling reasons may exist: (1) the defendant is suffering from a

terminal illness, i.e., a serious, advanced illness with an end-of-life trajectory; (2) the defendant

is suffering from a serious physical or medical condition, serious functional or cognitive

impairment, or deteriorating physical or mental health because of the aging process that




        20
             18 U.S.C. § 3582(c)(1)(A).
        21
           Id.; see also Dillon v. United States, 560 U.S. 817, 819 (2010) (holding the Sentencing Commission
policy statement regarding 18 U.S.C. § 3582(c)(2) remains mandatory in the wake of United States v. Booker, 543
U.S. 220 (2005)).




                                                        5
         Case 5:03-cr-40053-JAR Document 443 Filed 08/10/20 Page 6 of 14




substantially diminishes the ability of the defendant to provide self-care within the environment

of a correctional facility and from which the defendant is not expected to recover; (3) the

defendant is at least 65 years old, is experiencing a serious deterioration in physical or mental

health because of the aging process, and has served at least ten years or seventy-five percent of

the term of imprisonment, whichever is less; and (4) the defendant needs to serve as a caregiver

for a minor child, spouse, or registered partner.22

        Section 1B1.13 also includes a so-called “catchall” provision, which provides that

extraordinary and compelling reasons “other than, or in combination with,” the four listed may

be sufficient to warrant relief, as determined by the Director of the BOP.23 The BOP has

published a Program Statement identifying “several nonexclusive factors to determine whether

‘other’ extraordinary and compelling reasons exist: the defendant’s criminal and personal

history, nature of his offense, disciplinary infractions, length of sentence and amount of time

served, current age and time of offense and sentencing, release plans, and ‘[w]hether release

would minimize the severity of the offense.’”24 As a “permissible construction of the statute,”

the BOP’s Program Statement is “entitled to some deference.”25

        The Department of Justice (“DOJ”) has recognized the unique risks posed to inmates and

BOP employees from COVID-19. The DOJ recently adopted the position that an inmate who

presents with one of the risk factors identified by the Centers for Disease Control and Prevention




        22
             U.S. Sentencing Guidelines Manual § 1B1.13 cmt. n.1 (A) through (C) (U.S. Sentencing Comm’n 2018).
        23
             Id.
        24
          United States v. Saldana, ---F. App’x---, 2020 WL 1486892, at *2 (quoting BOP Program Statement
5050.50 at 12 (2019)).
        25
             Id. at *3 (citing Reno v. Koray, 515 U.S. 50, 61 (1995)).




                                                            6
         Case 5:03-cr-40053-JAR Document 443 Filed 08/10/20 Page 7 of 14




(“CDC”) should be considered as having an “extraordinary and compelling reason” warranting a

sentence reduction.26

        On its face, the catchall category applies only if the Director of the BOP seeks

compassionate release on a defendant’s behalf.27 However, this policy statement has not been

updated to account for the changes to § 3582(c)(1)(A) enacted through the FSA and is thus “now

clearly outdated.”28 The Sentencing Commission, currently lacking a quorum, has not updated §

1B1.13 since Congress amended § 3582(c)(1)(A). The policy statement still contemplates a

motion for compassionate release originating solely from the BOP Director, which is clearly no

longer the case. As this Court has previously determined, in accordance with the weight of

authority, the Court is not limited to circumstances (A) through (C), and it may exercise its own

discretion to determine whether other extraordinary and compelling reasons warrant relief under

the statute.29 Although the Guideline provides helpful guidance on what constitutes

extraordinary and compelling reasons, it is not conclusive given the recent statutory changes.

III.    Discussion

        A.          Exhaustion

        Parada submitted a written form to the Warden at FCI Lompoc on April 16, 2020,




        26
          See, e.g., United States v. Martin, No. DKC 04-0235-5, 2020 WL 3447760, at *2 (D. Md. June 24, 2020);
see also U.S. Sentencing Guidelines Manual § 1B1.13 cmt. n.1(A)(ii)(I) (U.S. Sentencing Comm’n 2018).
        27
             U.S. Sentencing Guidelines Manual § 1B1.13 cmt. n.1(A)(ii)(I) (U.S. Sentencing Comm’n 2018).
        28
             United States v. Rodriguez, No. 2:03-cr-00271-AB-1, 2020 WL 1627331, at *3 (E.D. Pa. Apr. 1, 2020).
        29
           United States v. Reece, No. 16-20088-JAR, 2020 WL 3960436, at *3 (D. Kan. July 13, 2020); United
States v. Lavy, No. 17-20033-JAR, 2020 WL 3218110, at *3 (D. Kan. June 15, 2020); see also United States v.
Younger, No. 16-40012-02-DDC, 2020 WL 3429490, at *5 (D. Kan. June 23, 2020); United States v. Jackson, No.
08-20150-02-JWL, 2020 WL 2812764, at *3 (D. Kan. May 29, 2020); United States v. Perez, No. 88-10094-JTM,
2020 WL 1180719, at *2–3 (D. Kan. Mar. 11, 2020); United States v. O’Bryan, No. 96-10076-JTM, 2020 WL
869475, at *2 (D. Kan. Feb. 21, 2020); United States v. Somerville, No. 2:12-CR-225-NR, 2020 WL 2781585, at *6
(W.D. Pa. May 29, 2020) (quoting Rodriguez, 2020 WL 1627331, at *3–4) (collecting cases).




                                                         7
          Case 5:03-cr-40053-JAR Document 443 Filed 08/10/20 Page 8 of 14




“seeking relief pursuant to the CARES Act.”30 His request stated he is a non-violent drug

offender in his eighteenth year in custody and would reside with his step sister and her family if

released. He also noted he is a “Care Level 2” because of some of his medical issues and

authorized staff to review his medical records in evaluating his request. To close, Parada

reiterated that he is “seeking relief pursuant to the CARE ACT 2020.”31 Because more than

thirty days have passed since he issued this request with a response from the warden, Parada

argues he has satisfied the exhaustion requirement in § 3582(c).

         The government contends Parada has not exhausted his administrative remedies because

the grounds identified in his request to the warden do not mirror the grounds on which he now

seeks compassionate release. The government asserts that Parada must seek compassionate

release from the warden based on COVID-19 and more explicitly describe his medical risk

factors in order to satisfy the exhaustion mandate of § 3582(c). In so doing, the government is

raising what is often referred to as “issue exhaustion.”32 According to the government’s position,

courts may only consider compassionate release motions where the defendant exhausted each

basis for relief. The Court disagrees.

         The Supreme Court has emphasized that “requirements of administrative issue exhaustion

are largely creatures of statute,”33 and the statutory interpretation begins with the underlying text.

The compassionate release statute makes no indication that issue exhaustion is required, instead

only mandating a defendant “fully exhaust[ ] all administrative rights to appeal a failure of the


         30
              Doc. 436-3 at 1.
         31
              Id. (errors in original).
        32
           Sims v. Apfel, 530 U.S. 103, 107 (2000). The underlying concept is also referred to as “administrative
waiver” or “issue waiver,” based on the notion that an issue not raised in such an administrative proceeding has been
“waived.” See generally Advocates for Highway & Auto Safety v. Fed. Motor Carrier Safety Admin., 429 F.3d 1136,
1148 (D.C. Cir. 2005).
         33
              Sims, 530 U.S. at 107.




                                                         8
         Case 5:03-cr-40053-JAR Document 443 Filed 08/10/20 Page 9 of 14




[BOP] to bring the motion on the defendant’s behalf” or for thirty days to pass after “the receipt

of such a request by the warden of the defendant’s facility.”34 The statute makes no mention of

specific arguments or claims being raised prior to those claims being presented to a court.

       Even where the underlying statute does not mandate issue exhaustion, “it is common for

an agency’s regulations to require issue exhaustion in administrative appeals.”35 But the relevant

Sentencing Guideline, § 1B1.13, has not been amended since the enactment of the First Step Act,

which expanded the availability of compassionate release by permitting defendants to seek relief

upon their own motions. As noted, the BOP has not updated its own regulations governing

compassionate release since the enactment of the FSA.36 In short, no regulation addresses

whether issue exhaustion is required for compassionate release motions.

       The Court recognizes that courts “have imposed an issue-exhaustion requirement even in

the absence of a statute or regulation.”37 “The basis for a judicially imposed issue-exhaustion

requirement is an analogy to the rule that appellate courts will not consider arguments not raised

before trial courts.”38 Thus, as the Supreme Court explains, courts should determine whether to

impose an issue exhaustion requirement based “on the degree to which analogy to normal

adversarial litigation applies in a particular administrative proceeding.”39

       In the context of compassionate release motions, the nature of the underlying

administrative proceeding counsels against requiring issue exhaustion. Once an inmate has made

requested compassionate release with the warden of his or her facility, the warden investigates


       34
            18 U.S.C. § 3582(c)(1)(A).
       35
            Sims, 530 U.S. at 108.
       36
            See 28 C.F.R. §§ 571.60–.64.
       37
            Sims, 530 U.S. at 108.
       38
            Id. at 108–09.
       39
            Id. at 109.




                                                  9
         Case 5:03-cr-40053-JAR Document 443 Filed 08/10/20 Page 10 of 14




and evaluates the request.40 If, at the conclusion of the investigation, the warden determines the

inmate’s request warrants approval, the warden then refers the matter to the Office of General

Counsel.41 If the General Counsel agrees with the warden’s conclusion, the General Counsel

must “solicit the opinion of either the Medical Director or the Assistant Director, Correctional

Programs Division depending on the nature of the basis of the request,” and “the opinion of the

United States Attorney in the district in which the inmate was sentenced.”42 Notably, multiple

BOP officials evaluate the merit of the inmate’s compassionate release request with little to no

involvement from the inmate; nor is there a requirement that a BOP representative be assigned to

oppose the inmate’s request.

        The Court therefore finds the administrative process for compassionate release motions to

be “inquisitorial rather than adversarial,” undermining the government’s argument for a

judicially-imposed issue exhaustion requirement.43 Considering the BOP’s expertise in

evaluating: (1) inmates’ conditions; (2) the risk posed to the public if an inmate is released; and

(3) the adequacy of the inmate’s release plan, it is clear that the BOP “does not depend much, if

at all, on claimants to identify issues for review.”44 Accordingly, the BOP’s process of

reviewing compassionate release requests leads the Court to conclude that “a judicially created

issue-exhaustion requirement is inappropriate.”45 As such, Parada’s April 16 letter to the warden




        40
             28 C.F.R. § 571.62(a)(1).
        41
             Id.
        42
             28 C.F.R. § 571.62(a)(2).
        43
             Sims v. United States, 530 U.S. 103, 111 (2000).
        44
          Id. at 112; see also United States v. Scparta, No. 18-CR-578 (AJN), 2020 WL 1910481, at *7 (S.D.N.Y.
Apr. 19, 2020).
        45
             Sims, 530 at 111.




                                                          10
         Case 5:03-cr-40053-JAR Document 443 Filed 08/10/20 Page 11 of 14




satisfies the exhaustion requirement, and the Court has jurisdiction to decide Parada’s motion

based on all grounds presented therein.46

         B.          Extraordinary and Compelling Circumstances

         Parada argues that the existing COVID-19 pandemic and his medical conditions

constitute an extraordinary, compelling reason to grant compassionate release. Parada also

identifies FCI Lompoc’s failure to provide adequate medical care to inmates infected with

COVID-19 and otherwise provide a safe environment to mitigate the spread of COVID-19.

Parada tested positive for the virus on May 8, 2020, and although he has not submitted medical

records regarding his care, he reports suffering “kidney pain, chest pain, shortness of breath” and

losing his sense of “smell and taste.”47 Parada also reportedly told counsel that his migraines

have become more severe since contracting COVID-19.

         Based on the evidence presented in Parada’s motion, the government concedes that

Parada “arguably presents a case that can establish an extraordinary and compelling medical

situation.”48 In so concluding, the government notes Parada suffers from stage-2 kidney disease

that has not yet required dialysis, intestinal and bladder issues, migraines, PTSD, and blindness

in one eye. These pre-existing medical conditions, in combination with his positive COVID-19

test, establish extraordinary, compelling circumstances.49



         46
           See United States v. Boyles, No. 18-20092-JAR, 2020 WL 1819887, at *2 (D. Kan. Apr. 10, 2020)
(holding that if a criminal defendant fails to meet the First Step Act’s exhaustion requirement, the Court lacks
jurisdiction over the motion).
         47
              Doc. 436 at 5.
         48
          Doc. 440 at 21. The Court also notes Parada’s efforts at rehabilitation while incarcerated, including
completion of a career readiness program and a reentry program, as well as publication of a book about his life
experiences. Doc. 441-3.
         49
           Here, the Court notes that the parties disagree about the extent to which the virus has impacted Parada’s
health. The government maintains Parada’s medical records suggest he has remained asymptomatic since his
diagnosis; however, the FPD represents Parada has informed her he is symptomatic but does not report any severe
illness from nor serious medical complications related to COVID-19 in the weeks since his test results came back.



                                                          11
         Case 5:03-cr-40053-JAR Document 443 Filed 08/10/20 Page 12 of 14




         C.          Section 3553(a) Factors

         Without question, it is regrettable that Parada contracted the COVID-19 virus while

designated to a BOP facility hit hard by the pandemic. The Court is not convinced, however,

that the conditions he finds himself in qualify him for release after serving roughly three-fourths

of his sentence. To the extent that Parada’s medical circumstances arguably meet the

“extraordinary and compelling” standard, satisfying that burden does not resolve the issue of his

entitlement to a reduction in sentence or release from confinement. The Court must still consider

(1) the defendant’s personal history and characteristics; (2) his sentence relative to the nature and

seriousness of his offenses; (3) the need for a sentence to provide just punishment, promote

respect for the law, reflect the seriousness of the offense, deter crime, and protect the public; (4)

the need for rehabilitative services; (5) the applicable guideline sentence; and (6) the need to

avoid unwarranted sentence disparities among similarly-situated defendants.50

         Application of the § 3553(a) factors here strongly militates against reducing Parada’s

sentence to time-served. Parada was convicted of two felony offenses for possessing and

conspiring to distribute approximately 340 grams of PCP.51 Parada’s Presentence Investigation

Report (“PSIR”) documents a robust history of criminal conduct including theft, document fraud,

failure to appear for court, and involvement with controlled substances.52 In addition, this

offense was committed while on probation for possession of cocaine in California, and less than

two years after Parada’s release from custody for unauthorized use of a motor vehicle, resulting




Because neither party submits medical records in support of its conclusion, the Court does not rely on the impact of
the virus on Parada’s health in making its determination.
         50
              See 18 U.S.C. § 3553(a)(1)-(6).
         51
              PSIR ¶ 19.
         52
              Id. ¶¶ 35–50.




                                                         12
         Case 5:03-cr-40053-JAR Document 443 Filed 08/10/20 Page 13 of 14




in a substantial criminal history category VI classification.53 His past patterns of criminal history

reveal a need for a sentence to reflect the seriousness of his conduct and promote respect for the

law.

         Of particular concern to the Court is Parada’s history of using multiple identities,

including through fabricated government documents, making it difficult to verify his true

identity, citizenship, or otherwise verify his location at any given time. Parada has a history of

using false identifications and was given a 2-level enhancement in this case when he made

materially false representations to the United States Probation Office (“USPO”) about his true

identity.54 The USPO has informed the Court that to date, Parada’s identity remains

unconfirmed. Thus, there remain serious questions about Parada’s identity and citizenship—

until he can himself establish that he is in fact Norman Parada and that he is a United States

citizen, reduction of his sentence to time-served would run counter to the need to promote

respect for the law and protect the public.55

         Parada initially received a 405-month sentence, which was subsequently reduced to 327

months. Reducing his current sentence by approximately one-fourth would produce a sentence

that no longer reflects the seriousness of Parada’s criminal conduct, nor furnishes adequate

deterrence to criminal conduct or provides just punishment. When the Court modified Parada’s

sentence to a term of 327-months’ imprisonment, it adhered to the statutory mandate to impose a

sentence “not greater than necessary.”56 Reducing Parada’s sentence to the approximately 206


         53
              Id. ¶ 54.
         54
              Id.¶¶ 29, 48–50.
         55
            The Court acknowledges that citizenship is not a requirement for compassionate release. If Parada is not
a United States citizen, however, he may be subject to deportation and any release would have to be to the custody
of Immigration and Customs Enforcement, not to reside with his step-sister. See, e.g. United States v. Aguilar, No.
02-cr-40035-JAR (D. Kan. Aug. 3, 2020).
         56
              18 U.S.C. § 3553(a).




                                                         13
         Case 5:03-cr-40053-JAR Document 443 Filed 08/10/20 Page 14 of 14




months he has served would fall well below the applicable Guidelines range of 262 to 327

months.57 No new facts justify such a substantial disparity. The pertinent sentencing factors in

§ 3553(a) do not favor the reduction Parada seeks and his motion is therefore denied.58

        IT IS THEREFORE ORDERED BY THE COURT that Defendant Norman A.

Parada’s Motion for Compassionate Release (Doc. 436) is denied.

        IT IS SO ORDERED.

        Dated: August 10, 2020

                                                          S/ Julie A. Robinson
                                                          JULIE A. ROBINSON
                                                          CHIEF UNITED STATES DISTRICT JUDGE




        57
             Doc. 422.
        58
            See United States v. Pawlowski, ---F. App’x---, 2020 WL 3483740, at *2 (3d Cir. June 26, 2020) (holding
district court did not abuse its discretion denying motion for compassionate release based on the amount of time
remaining to be served; decision not to reduce defendant’s sentence from 15 years to less than two years was not
unreasonable after consideration of several of the § 3553(a) factors) (citing cases).




                                                        14
